DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 42 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Although the paragraphs cited by the Remarks touches upon a vehicle and navigation systems, said paragraphs and the originally filed application as a whole are silent with respect to generating navigation instructions for controlling a direction of a vehicle based at least in part on the surface normal.  Therefore, Claim 42 recites new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 


Claims 22-30 and 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over BRUDER et al. (US 2014/0291480), in view of Dimsdale (US 2006/0007422).

As to claim 22, Bruder discloses a device comprising: a laser emitter to emit a laser pulse [0107, 0165-0166]; a sensor to sense a return pulse associated with the laser pulse reflected from a surface [0033-0036]; and one or more processors (154) to perform operations comprising: receiving a representative signal associated with the return pulse from the sensor [0037]; and determining an orientation of the surface [0028] based, at least in part, on a comparison between the laser pulse and the return pulse ([0098-0099], [0107-0108], [0112], [0116-0117]).
However, Bruder is silent with respect to the comparison being between a first width of the laser pulse and a second width of the return pulse.
Dimsdale discloses determining an orientation of a surface based, at least in part, on a comparison between a first width of the laser pulse and a second width of the return pulse ([0039], [0065]).  Since this comparison relies on well-known physical properties of light propagation and reflection, it would have been obvious to one of ordinary skill in the art to provide Bruder with Dimsdale as a substitute for determining an orientation of a surface, as required by design choice considerations.

As to claim 23, Bruder further discloses the device of claim 22, wherein the comparison is a first comparison, the one or more processors to perform further operations comprising: determining a distance between the surface and the sensor based, at least in part, on a second 

As to claim 25, Bruder further discloses the device of claim 24, wherein the first width and the second width are represented in a time domain [0414, 0505-0506].

As to claim 26, Bruder further discloses the device of claim 22, the one or more processors to perform further operations comprising: determining an area of the surface based, at least in part, on a distance between the surface and the sensor and on a divergence angle associated with the laser pulse [0064-0065, 0170, 0185].

As to claim 27, Bruder further discloses the device of claim 22, the one or more processors to perform further operations comprising: generating navigation instructions for controlling a direction of a vehicle based at least in part on the orientation of the surface [0218-0220, 0225, 0226-0227].

As to claim 28, Bruder further discloses the device of claim 22, the one or more processors to perform further operations comprising: controlling the laser emitter and the sensor to rotate about an axis that is substantially perpendicular to a sample direction in which the laser pulse is emitted [0194].

As to claim 29, Bruder further discloses the device of claim 22, wherein the orientation is a first orientation and the laser pulse is a first laser pulse, the device further comprising: the laser emitter to further emit a second laser pulse, and the one or more processors to perform further operations comprising: determining a first area of the surface based, at least in part, on the first laser pulse and a distance between the surface and the sensor; determining a second area of the surface based, at least in part, on the second laser pulse; and determining a surface discontinuity between the first area and the second area based, at least in part, on a comparison between the Disclosure by Bruder of “determining positions of a plurality of body parts of the user and/or for determining an orientation of at least one body part of the user” in [0126-0129], “orientation of one or more points of the object” in [0152], “tracking” in [0226] meets instant claim limitation by determining a surface discontinuity, i.e. distinguishing between tracked objects, body parts, points, etc., based on a comparison between the first and second orientation. Said determination inherently comprising emitting a second laser pulse and determining a second area based on the second laser pulse due to “discontinuity” requiring an element of “separate”, i.e. “second”).

As to claim 30, Bruder further discloses the device of claim 22, the one or more processors to perform further operations comprising: determining a surface discontinuity associated with the surface based, at least in part, on the orientation ([0126-0129, 0152, 0226]; Disclosure by Bruder of “determining positions of a plurality of body parts of the user and/or for determining an orientation of at least one body part of the user” in [0126-0129], “orientation of one or more points of the object” in [0152], “tracking” in [0226] meets instant claim limitation by determining a surface discontinuity, i.e. distinguishing between tracked objects, body parts, points, etc., based on a comparison between the first and second orientation. Said determination inherently comprising emitting a second laser pulse and determining a second area based on the second laser pulse due to “discontinuity” requiring an element of “separate”, i.e. “second”).

As to claim 37, Bruder discloses a method comprising: emitting a pulse at a first portion of a surface having a pulse width ([0107, 0165-0166], wherein “wavelength” = “pulse width”); receiving, at a sensor, a first return pulse associated with the pulse [0033-0036]; determining, based at least in part on the return pulse, a set of candidate surface normals associated with the surface [0504]; and removing a candidate surface normal from the set of candidate surface normals based at least in part on at least one of: a surface normal associated with a second portion of the surface; or a distance between the sensor and the second portion of the surface [0099, 0504].

Dimsdale discloses determining an orientation of a surface based, at least in part, on a comparison between a first width of the laser pulse and a second width of the return pulse ([0039], [0065]).  Since this comparison relies on well-known physical properties of light propagation and reflection, it would have been obvious to one of ordinary skill in the art to provide Bruder with Dimsdale as a substitute for determining an orientation of a surface, as required by design choice considerations.

As to claim 38, Bruder further discloses the method of claim 37, further comprising: determining a surface discontinuity associated with the surface based, at least in part, on the surface normal associated with the second portion of the surface ([0126-0129, 0152, 0226]; Disclosure by Bruder of “determining positions of a plurality of body parts of the user and/or for determining an orientation of at least one body part of the user” in [0126-0129], “orientation of one or more points of the object” in [0152], “tracking” in [0226] meets instant claim limitation by determining a surface discontinuity, i.e. distinguishing between tracked objects, body parts, points, etc., based on a comparison between the first and second orientation. Said determination inherently comprising emitting a second laser pulse and determining a second area based on the second laser pulse due to “discontinuity” requiring an element of “separate”, i.e. “second”).

As to claim 39, Bruder further discloses the method of claim 37, further comprising: determining a surface discontinuity associated with the surface based, at least in part, on the distance between the sensor and the second portion of the surface ([0126-0129, 0152, 0195, 0226]; Disclosure by Bruder of “determining positions of a plurality of body parts of the user and/or for determining an orientation of at least one body part of the user” in [0126-0129], “orientation of one or more points of the object” in [0152], “tracking” in [0226] meets instant claim limitation by determining a surface discontinuity, i.e. distinguishing between tracked objects, body parts, points, etc., based on a comparison between the first and second orientation. Said determination inherently comprising emitting a second laser pulse and determining a second area based on the second laser pulse due to “discontinuity” requiring an element of “separate”, i.e. “second”. [0195] discloses “at least one item of location information can be specified”, i.e. determining a surface discontinuity, based on distance between the sensor and the second portion of the surface).

As to claim 40, Bruder further discloses the method of claim 37, further comprising: controlling operation of a vehicle based at least in part on the set of candidate surface normals from which the candidate surface normal was removed [0218-0220, 0225, 0226-0227].

As to claim 41, Bruder further discloses the method of claim 37, wherein the pulse is reflected from an object and the return pulse is associated with the pulse reflected from the object, the method further comprising: determining an orientation of a surface associated with the object [0028] based at least in part on a comparison between the pulse and the return pulse ([0098-0099], [0107-0108], [0112], [0116-0117]).

Claim(s) 31-34, 36, and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu (US 9,489,635), in view of Dimsdale.

As to claim 31, Zhu discloses a method comprising: emitting a laser pulse toward a surface (col 3, line 62-63); receiving a return pulse from the surface, the return pulse associated with the laser pulse (col 3, line 60-61); and determining, based at least in part on a comparison between the laser pulse and the return pulse, a surface normal associated with the surface (col 4, line 6).
However, Zhu is silent with respect to the comparison being between a first width of the laser pulse and a second width of the return pulse.


As to claim 32, Zhu further discloses the method of claim 31, further comprising: providing the surface normal as training data to a machine learning model (col 4, line 11-19).

As to claim 33, Zhu further discloses the method of claim 31, further comprising: providing a known distance and a known orientation associated with the surface as training data to a machine learning model (col 4, line 38-47).

As to claim 34, Zhu further discloses the method of claim 31, further comprising: inputting the surface normal to a machine learning model; and receiving, from the machine learning model and based at least in part on the surface normal, one or more of a distance or an orientation of the surface (col 4, line 20-37).

As to claim 36, Zhu further discloses the method of claim 31, wherein the laser pulse is a first laser pulse and the return pulse is a first return pulse, the method further comprising: projection a second laser pulse across the surface; receiving a second return pulse from the surface, the second return pulse associated with the second laser pulse (col 3, line 60-col 4, line 6).
However, Zhu is silent with respect to the comparison being between a first width of the laser pulse and a second width of the return pulse.
Dimsdale discloses determining an orientation of a surface based, at least in part, on a comparison between a first width of the laser pulse and a second width of the return pulse 

As to claim 42, Zhu further discloses generating navigation instructions for controlling a direction of a vehicle based at least in part on the surface normal (col 13, line 8-16).

Claims 35 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu, in view of SEND et al. (US 2018/0007343).

As to claim 35, Zhu further discloses the method of claim 31, wherein the surface normal is a first surface normal associated with a first surface, the method further comprising: determining a second surface normal associated with a second surface (col 4, line 6).
However, it is silent with respect to determining a third surface normal associated with a third surface based at least in part on interpolating between the first surface normal and the second surface normal.
Send contemplates determining a third surface normal associated with a third surface based at least in part on interpolating between the first surface normal and the second surface normal [0256].  It would have been obvious to one of ordinary skill in the art to provide Zhu with Send if interpolation is needed such as contemplated by Send.  Such provision utilizes each respective teaching conventionally and does not produce any unexpected results.

Response to Arguments
Applicant’s arguments with respect to claim(s) 22-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KISWANTO whose telephone number is (571)270-3269.  The examiner can normally be reached on 8AM-4PM Hawaii Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Nicholas Kiswanto/Primary Examiner, Art Unit 3664